ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 7 March 2022 has been entered and considered. Claims 1-2, 7-8, and 13-14 have been amended. Claims 1-18, all the claims pending in the application, are allowed. 

The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 7, and 13 recites, in some variation: obtaining one or more detection images; segmenting the detection images into a plurality of detection image blocks according to an input size of training data of a convolutional neural network architecture, before segmenting, each of the plurality of detection image blocks comprising coordinate values; each of the detection image blocks partially overlapping with one or more of adjacent detectionPage 3 of 12Appl. No.: 16/788,577Reply to Office Action dated December 09, 2021 Attorney Docket No.: US77050image blocks; inputting the detection image blocks to a preset tumor detection model to generate a plurality of image blocks of a result of the detection images; merging the plurality of image blocks of the result of detection images into a composite single image according to the coordinate values of each of the detection image blocks, wherein the single image displays normal areas, abnormal areas, and overlapped areas of the abnormal areas in different colors on the display unit; in the image blocks of the result of the detection images, each of the normal areas being displayed in white and each of the abnormal areas being displayed in gray, according to the number of the abnormal areas in each of the overlapped areas of the composite single image being, in order, zero, greater than zero but less than a first threshold, greater than the first threshold but less than a second threshold, and equal to or greater than the second threshold, a corresponding color depth displayed in the composite single image being white, gray, dark gray, and dark, the second 
The closest prior art of record, Hashemi, is directed to a 3D fully convolutional densely connected neural network. Hashemi discloses segmenting testing and training images into overlapping patches, the segmentation being based on processing time considerations influenced by the image size. For example, for an image of size 128 x 224 x 256, selecting patches with 75% overlap would require 6 times the number of patches with 50% overlap. In both training and testing, the segmented image patches are augmented, fed into the network, and their predictions are fused which results in each voxel receiving multiple predictions from overlapping patches. The predicted lesion class is displayed in color while the non-lesion class is displayed in grey, the fusion of predictions resulting in different color depths reflecting lesion detection probability. 
However, Hashemi does not teach or suggest in the image blocks of the result of the detection images, each of the normal areas being displayed in white and each of the abnormal areas being displayed in gray, according to the number of the abnormal areas in each of the overlapped areas of the composite single image being, in order, zero, greater than zero but less than a first threshold, greater than the first threshold but less than a second threshold, and equal to or greater than the second threshold, a corresponding color depth displayed in the composite single image being white, gray, dark gray, and dark, the second threshold representing the overlapped area being all the abnormal areas without normal areas, the four different color depths in the single image representing three different degrees of a tumor, as required by the independent claims. 
Although several references disclose the concept of varying grayscale according to tumor degree (See U.S. Patent Application Publication Nos. 2020/0258223 to Yip and 2020/0357506 to Liao), these references do not cure the above deficiencies of Hashemi. 
Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 7, and 13, these claims are allowed. Claims 2-6 are allowed by virtue of their dependency on claim 1. Claims 8-12 are allowed by virtue of their dependency on claim 7. Claims 14-18 are allowed by virtue of their dependency on claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663